—In an action to recover no-fault benefits, the plaintiff appeals from (1) a decision of the Supreme Court, Queens County (Thomas, J.), dated February 19, 1999, and (2) a judgment of the same court, dated April 23, 1999, which, after an inquest, failed to award the plaintiff any monetary damages.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We find no basis to disturb the Supreme Court’s determination that the plaintiff failed to present any credible evidence of his damages (see, John Eric Jacoby, M.D., P. C. v Loper Assocs., 249 AD2d 277). Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.